Title: To George Washington from Isaac Franks, 22 March 1782
From: Franks, Isaac
To: Washington, George


                        May it Please your Excellency,

                            Philadelphia March 22d 1782
                        
                        It gives me the utmost pain, that I am under the necessity of most humbly requesting, that your Excellency
                            will be pleas’d to accept of the resignation of my Commission, My private affairs call for my immediate and personal
                            attendance, without which, my little Intrest will suffer irreparable injury, some part of it is in the State of New York,
                            of which I am a Native, and were all my connections are, tho I hold my Commission under the state of Massachusetts, were I
                            have not the least connection, when first I enter’d into the service, I had the Command of a little Cash, and my Father
                            gave me hopes that I should not want for a further supply, but Unforeseen losses has put it out of his power, to afford me
                            any Assistance, which has put me to very greate difficultys, and especially at this present time, tis with the utmost
                            reluctance I make this Application to your Excellency, happy should I have been, to have continued in the service, if my
                            circumstances would admit of it, I would fain hope that the above reason will induce your Excellency to indulge me in my
                            request. I have the Honour to be, your Excellency’s Most Obedient and Very Humble servent, 
                        
                            Isaac Franks Ensn
                            7th Masschetts
                        
                    